               Case 3:20-cv-08461-RS Document 46 Filed 08/31/21 Page 1 of 6



 1   Counsel listed on last page.

 2

 3

 4
                                    IN THE UNITED STATES DISTRICT COURT
 5
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                          SAN FRANCISCO DIVISION
 7

 8

 9   In re EXPRESS MOBILE CASES                       Case No. 3:19-cv-06559-RS
                                                               3:20-cv-06152-RS
10                                                             3:20-cv-08297-RS
                                                               3:20-cv-08321-RS
11                                                             3:20-cv-08335-RS
                                                               3:20-cv-08339-RS
12                                                             3:20-cv-08461-RS
                                                               3:20-cv-08491-RS
13                                                             3:20-cv-08492-RS
                                                               3:21-cv-01145-RS
14                                                             3:21-cv-02001-RS

15
                                                                         XXXXXXXX ORDER
                                                      STIPULATION AND [PROPOSED]
16                                                    REGARDING EXTENSION TO BRIEFING
                                                      ON PLAINTIFF EXPRESS MOBILE, INC.’S
17                                                    ADMINISTRATIVE MOTION TO LIFT THE
                                                      STAY OF CLAIM CONSTRUCTION AS TO
18                                                    THE ’397 AND ’168 PATENTS

19                                                    Judge: Honorable Richard Seeborg

20

21

22

23

24

25

26

27

28

            STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION TO BRIEFING ON PLAINTIFF
                         EXPRESS MOBILE, INC.’S ADMIN. MOTION TO LIFT THE STAY
                 Case 3:20-cv-08461-RS Document 46 Filed 08/31/21 Page 2 of 6



 1          Pursuant to Civil Local Rule 6-2 and 7-12, Plaintiff Express Mobile, Inc. (“Plaintiff” or “Express

 2   Mobile”) and Defendants listed below (collectively “Defendants”) hereby submit this Stipulation to

 3   adjust the briefing schedule set for Plaintiff’s Administrative Motion to Lift the Stay of Claim

 4   Construction as to the ’397 and ’168 Patents filed on August 27, 2021 (“Motion”). Defendants’

 5   Opposition to Plaintiff’s Administrative Motion (“Opposition”) is currently due on August 31, 2021.

 6          The parties have stipulated to request that the deadline for Defendants to file their Opposition be

 7   extended from August 31, 2021 to September 3, 2021. In support of the parties’ stipulated request, the

 8   parties submit the contemporaneously filed declaration of Adam R. Brausa, which sets forth the

 9   following facts:

10          1.      The current deadline for Defendants’ Opposition is August 31, 2021.

11          2.      The parties have conferred and jointly agree to the requested extensions.

12          3.      The stipulated and requested change will only alter the deadline with respect to the

13                  Opposition. It will not alter any event or deadline set forth in the Court’s Further Case

14                  Management Scheduling Order (ECF No. 71) or any other event or deadline in the case.

15          IT IS SO STIPULATED.

16   Dated: August 31, 2021                            Respectfully submitted,

17   /s/ James R. Nutall                               /s/ Adam R. Brausa
     Jamie L. Lucia (SBN 246163)                       Timothy C. Saulsbury (SBN 281434)
18   STEPTOE & JOHNSON LLP                             tsaulsbury@durietangri.com
19   One Market Plaza                                  Adam R. Brausa (SBN 298754)
     Spear Tower, Suite 3900                           abrausa@durietangri.com
20   San Francisco, CA 94105                           Vera Ranieri (SBN 271594)
     Telephone: (415) 365-6700                         vranieri@durietangri.com
21   Facsimile: (415) 365-6699                         Raghav R. Krishnapriyan (SBN 273411)
     jlucia@steptoe.com                                rkrishnapriyan@durietangri.com
22
                                                       Eric C. Wiener (SBN 325012)
23   James R. Nuttall (admitted pro hac vice)          ewiener@durietangri.com
     Michael Dockterman (admitted pro hac vice)        217 Leidesdorff Street
24   Tron Fu (admitted pro hac vice)                   San Francisco, CA 94111
     Robert F. Kappers (admitted pro hac vice)         Telephone: 415-362-6666
25   Katherine H. Johnson (admitted pro hac vice)      Facsimile: 415-236-6300
     STEPTOE & JOHNSON LLP
26
     227 West Monroe Street, Suite 4700                Attorneys for Defendants
27   Chicago, IL 60606                                 Wix.com, Ltd., Wix.com, Inc., and Pinterest, Inc.
     Telephone: (312) 577-1300
28   Facsimile: (312) 577-1370
                                                           1
            STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION TO BRIEFING ON PLAINTIFF
                         EXPRESS MOBILE, INC.’S ADMIN. MOTION TO LIFT THE STAY
               Case 3:20-cv-08461-RS Document 46 Filed 08/31/21 Page 3 of 6



 1   jnuttall@steptoe.com                            /s/ Jeremy J. Taylor
     mdokterman@steptoe.com                          PETER H. KANG (SBN 158101)
 2   tfu@steptoe.com                                 peter.kang@bakerbotts.com
     rkappers@steptoe.com                            JEREMY J. TAYLOR (SBN 249075)
 3
     kjohnson@steptoe.com                            jeremy.taylor@bakerbotts.com
 4                                                   KATHERINE A. BURGESS (SBN 330480)
     Christopher A. Suarez (admitted pro hac vice)   katherine.burgess@bakerbotts.com
 5   STEPTOE & JOHNSON LLP                           BAKER BOTTS L.L.P.
     1330 Connecticut Ave., NW                       101 California Street, Suite 3600
 6   Washington, DC 20036                            San Francisco, CA 94111
     Telephone: (202) 429-3000                       Tel: (415) 291-6200
 7
     Facsimile: (202) 429-3902                       Fax: (415) 291-6300
 8   csuarez@steptoe.com
                                                     BAILEY MORGAN WATKINS (pro hac vice)
 9   Timothy Devlin (admitted pro hac vice)          bailey.watkins@bakerbotts.com
     DEVLIN LAW FIRM LLC                             BAKER BOTTS L.L.P.
10   1526 Gilpin Avenue                              98 San Jacinto Blvd., Suite 1500
11   Wilmington, Delaware 19806                      Austin, TX 78701
     Telephone: (302) 449-9010                       Tel: (512) 322-2500
12   Facsimile: (302) 353-4251                       Fax: (512) 322-2501
     tdevlin@devlinlawfirm.com
13                                                   Attorneys for Defendants, BOOKING.COM, B.V.,
     /s/ Robert F. Kramer                            PRICELINE.COM LLC, AGODA COMPANY PTE. LTD.,
14   Robert F. Kramer (SBN 181706)                   and OPENTABLE, INC.
15   rkramer@feinday.com
     M. Elizabeth Day (SBN 177125)                   /s/ Irene Yang
16   eday@feinday.com                                Michael J. Bettinger (SBN 122196)
     David Alberti (SBN 220625)                      mbettinger@sidley.com
17   dalberti@feinday.com                            Irene Yang (SBN 245464)
     Sal Lim (SBN 211836)                            irene.yang@sidley.com
18   slim@feinday.com                                Sue Wang (SBN 286247)
19   Russell Tonkovich (SBN 233280)                  sue.wang@sidley.com
     rtonkovich@feinday.com                          Saurabh Prabhakar (SBN 300891)
20   Marc Belloli (SBN 244290)                       sprabhakar@sidley.com
     mbelloli@feinday.com                            Sidley Austin LLP
21   FEINBERG DAY KRAMER ALBERTI                     555 California Street, Suite 2000
     LIM TONKOVICH & BELLOLI LLP                     San Francisco, CA 94104-1715
22
     577 Airport Boulevard, Suite 250                Telephone: (415) 772-1200
23   Burlingame, California 94010                    Facsimile: (415) 772-7400
     Telephone: (650) 618-4300
24   Facsimile: (650) 618-4368                       Richard A. Cederoth (pro hac vice)
                                                     rcederoth@sidley.com
25   /s/ Steven F. Molo                              SIDLEY AUSTIN LLP
     Steven F. Molo (pro hac vice)                   One South Dearborn
26
     Benoit Quarmby (pro hac vice)                   Chicago, Illinois 60603
27   Leonid Grinberg (pro hac vice)                  Telephone: (312) 853-7000
     MOLOLAMKEN LLP                                  Facsimile: (312) 853-7036
28   430 Park Avenue
                                                        2
            STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION TO BRIEFING ON PLAINTIFF
                         EXPRESS MOBILE, INC.’S ADMIN. MOTION TO LIFT THE STAY
               Case 3:20-cv-08461-RS Document 46 Filed 08/31/21 Page 4 of 6



 1   New York, NY 10022                        Michael L. Roberts (pro hac vice)
     Telephone: (212) 607-8160                 mlroberts@sidley.com
 2   Facsimile: (212) 607-8161                 SIDLEY AUSTIN LLP
     smolo@mololamken.com                      2021 McKinney Avenue, Suite 2000
 3
     bquarmby@mololamken.com                   Dallas, Texas 75201
 4   lgrinberg@mololamken.com                  Telephone: (214) 981-3300
                                               Facsimile: (214) 981-3400
 5   Sarah J Newman (pro hac vice)
     MOLOLAMKEN LLP                            Attorneys for Defendants Microsoft Corporation,
 6   600 New Hampshire Ave., NW, Suite 500     LinkedIn Corporation, Dropbox, Inc., Adobe Inc., and
     Washington, DC 20037                      X.Commerce Inc. d/b/a Magento Inc.
 7
     Telephone: (202) 556-2000
 8   Facsimile: (202) 556-2001                 /s/ Ross R. Barton
     snewman@mololamken.com                    Michael J. Newton (SBN 156225)
 9                                             Katherine G. Rubschlager (SBN 328100)
     Stuart George Gross                       Email: mike.newton@alston.com
10   George Alexander Croton                   katherine.rubschlager@alston.com
11   Timothy Sward Kline                       ALSTON & BIRD LLP
     GROSS & KLEIN, LLP                        1950 University Avenue, Suite 430
12   The Embarcadero                           East Palo Alto, CA 94303
     Pier 9, Suite 100                         T: 650-838-2000
13   San Francisco, CA 94111                   F: 650-838-2001
     Telephone: (415) 671-4628
14   Facsimile: (415) 480-6688                 Ross R. Barton (admitted pro hac vice)
15   sgross@grosskleinlaw.com                  Email: ross.barton@alston.com
     gcroton@grosskleinlaw.com                 ALSTON & BIRD LLP
16   tk@grosskleinlaw.com                      101 South Tryon Street
                                               Bank of America Plaza
17   /s/ Scott W. Hejny                        Suite 4000
     Steven J. Rizzi (admitted pro hac vice)   Charlotte, NC 28280
18   srizzi@mckoolsmith.com                    T: 704-444-1000
19   Ramy Hanna (admitted pro hac vice)        F: 704-444-1111
     rhanna@mckoolsmith.com
20   MCKOOL SMITH, P.C.                        Attorneys for Defendant Oath Holdings, Inc.
     One Manhattan West
21   395 9th Avenue, 50th Floor                /s/ James L. Davis, Jr.
     New York, NY 10001                        James R. Batchelder (CSB # 136347)
22
     Telephone: (212) 402-9400                 James L. Davis, Jr. (CSB # 304830)
23                                             ROPES & GRAY LLP
     Scott W. Hejny (admitted pro hac vice)    1900 University Ave. 6th Floor
24   shejny@mckoolsmith.com                    East Palo Alto, CA 94303-2284
     MCKOOL SMITH, P.C.                        Tel.: (650) 617-4000
25   McKool Smith, P.C.                        Fax: (650) 617-4090
     300 Crescent Court, Suite 1500            James.Batchelder@ropesgray.com
26
     Dallas, Texas 75201                       James.L.Davis@ropesgray.com
27   Telephone: (214) 978-4000
     Christopher P. McNett (SBN 298893)
28   cmcnett@mckoolsmith.com
                                                  3
            STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION TO BRIEFING ON PLAINTIFF
                         EXPRESS MOBILE, INC.’S ADMIN. MOTION TO LIFT THE STAY
               Case 3:20-cv-08461-RS Document 46 Filed 08/31/21 Page 5 of 6



 1   MCKOOL SMITH, P.C.                           Lance W. Shapiro (pro hac vice)
     1717 K St. NW, Suite 900                     ROPES & GRAY LLP
 2   Washington, DC 20006                         1211 Avenue of the Americas
     Telephone: (212) 402-9841                    New York, NY 10036-8704
 3
     Kirk D. Dillman (SBN 110486)                 Tel.: (212) 596-9000
 4   kdillman@mckoolsmithhennigan.com             Fax: (212) 596-9090
     Alan P. Block (SBN 143783)                   Lance.Shapiro@ropesgray.com
 5   ablock@mckoolsmithhennigan.com
     MCKOOL SMITH HENNIGAN, P.C.                  Attorneys for Defendants SAP SE; SAP America, Inc.;
 6   300 South Grand Avenue, Suite 2900           and SAP Labs, LLC
     Los Angles, California 90071
 7
     Telephone: (213) 694-1200                    /s/ Ryan J. Casamiquela
 8                                                Michael A. Berta (SBN 194650)
     Counsel for Plaintiff Express Mobile, Inc.   Ryan J. Casamiquela (SBN 228559)
 9                                                ARNOLD & PORTER
                                                  KAYE SCHOLER LLP
10                                                Three Embarcadero Center, 10th Floor
11                                                San Francisco, CA 94111
                                                  Telephone: (415) 471-3100
12                                                Facsimile: (415) 471-3400
                                                  michael.berta@arnoldporter.com
13                                                ryan.casamiquela@arnoldporter.com
14                                                Nicholas Lee (SBN 259588)
15                                                ARNOLD & PORTER
                                                  KAYE SCHOLER LLP
16                                                777 S Figueroa St, 44th Floor
                                                  Los Angeles, CA 90017-5844
17                                                Telephone: (213) 243-4000
                                                  Facsimile: (213) 243-4199
18                                                nicholas.lee@arnoldporter.com
19
                                                  Attorneys for Defendants Adobe Inc. & X.Commerce Inc.
20                                                d/b/a Magento Inc.

21                                                /s/ Albert J. Rugo
                                                  J. David Hadden (SBN 176148)
22
                                                  dhadden@fenwick.com
23                                                Saina S. Shamilov (SBN 215636)
                                                  sshamilov@fenwick.com
24                                                Todd R. Gregorian (SBN 236096)
                                                  tgregorian@fenwick.com
25                                                Rebecca A.E. Fewkes (SBN 209168)
                                                  rfewkes@fenwick.com
26
                                                  FENWICK & WEST LLP
27                                                801 California Street
                                                  Mountain View, CA 94041
28                                                Telephone: 650.988.8500
                                                     4
            STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION TO BRIEFING ON PLAINTIFF
                         EXPRESS MOBILE, INC.’S ADMIN. MOTION TO LIFT THE STAY
               Case 3:20-cv-08461-RS Document 46 Filed 08/31/21 Page 6 of 6



 1                                                     Facsimile: 650.938.5200

 2                                                     Todd R. Gregorian (SBN 236096)
                                                       tgregorian@fenwick.com
 3
                                                       Jessica L. Benzler (SBN 306164)
 4                                                     jbenzler@fenwick.com
                                                       M. Conner Hutchisson (SBN 327872)
 5                                                     chutchisson@fenwick.com
                                                       FENWICK & WEST LLP
 6                                                     555 California Street, 12th Floor
 7                                                     San Francisco, CA 94104
                                                       Telephone: 415.875.2300
 8                                                     Facsimile: 415.281.1350

 9                                                     Albert J. Rugo (SBN 306134)
                                                       arugo@fenwick.com
10                                                     FENWICK & WEST LLP
11                                                     1191 Second Avenue, 10th Floor
                                                       Seattle, WA 98101
12                                                     Telephone: 206.913.4309
                                                       Facsimile: 206.389.4511
13
                                                       Attorneys for Defendants
14                                                     SLACK TECHNOLOGIES, INC., AMAZON.COM, INC.,
15                                                     SALESFORCE.COM, INC.

16
                                            FILER’S ATTESTATION
17
            Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Ryan J. Casamiquela, attest that
18
     concurrence in the filing of this document has been obtained.
19
     Dated: August 31, 2021                                              /s/ Ryan J. Casamiquela
20                                                                         Ryan J. Casamiquela

21
                                             ORDER
22
            PURSUANT TO STIPULATION, IT IS SO ORDERED AS FOLLOWS:
23
            The deadline for Defendants to file their Opposition is extended from August 31, 2021 to
24
     September 3, 2021
25

26
             August 31, 2021
     Dated: _____________________
27                                                               HONORABLE RICHARD SEEBORG
                                                                 UNITED STATES DISTRICT JUDGE
28
                                                          5
            STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION TO BRIEFING ON PLAINTIFF
                         EXPRESS MOBILE, INC.’S ADMIN. MOTION TO LIFT THE STAY
